Citation Nr: 9934679	
Decision Date: 12/13/99    Archive Date: 12/16/99

DOCKET NO.  98-09 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

Entitlement to service connection for tinnitus.

Entitlement to an increased rating for chronic low back pain 
with traumatic arthritic changes, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Todd R. Vollmers, Associate Counsel


INTRODUCTION

The veteran had active service from March 1968 to March 1970 
and May 1977 to July 1992.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, in June 1998 that denied service connection for 
tinnitus, and a decision in June 1997 that assigned a 20 
percent evaluation for the veteran's service connected 
chronic low back pain with traumatic arthritic changes.

The issue of entitlement to an increased rating for chronic 
low back pain with traumatic arthritic changes will be 
addressed in the Remand that immediately follows this 
decision.


FINDING OF FACT

The veteran's chronic tinnitus was initially manifested in 
service.


CONCLUSION OF LAW

Tinnitus was incurred during active military service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. § 
3.303 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The available service medical records are negative for 
complaints or treatment for tinnitus.

A VA examination report dated in September 1992 noted the 
veteran's report of tinnitus for the last two months, 
described as a combination of a ringing and roaring sound.

Records of private treatment dated in December 1992 show that 
the veteran reported ringing and roaring in his ears that had 
been present since June 1992.

Private treatment records dated in February 1993 noted the 
veteran's complaint of roaring in the ears.

A VA examination report dated in April 1997 noted the 
veteran's report of tinnitus that had begun in 1992.

A VA examination in April 1997 reported that the veteran had 
constant roaring and ringing sounds in his ears, the right 
ear being worse than the left.  The tinnitus was described as 
always noticeable and of increasing loudness during much of 
the time.

VA records dated in December 1996 noted a diagnosis of 
tinnitus.

During an RO hearing in September 1998, the veteran testified 
that he was exposed to loud noises while in service and that 
he began to have problems with tinnitus in June 1992.  The 
veteran further testified that his bilateral tinnitus had 
become progressively worse since June 1992, and that he still 
had constant ringing in his ears.

Analysis

At the outset, the Board finds that the veteran has met his 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that his claim is well 
grounded; that is, the claim is not implausible.  See 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
Additionally, there is no indication that there are 
additional, pertinent records which have not been obtained.  
Accordingly, there is no further duty to assist the veteran 
in developing the claim, as mandated by 38 U.S.C.A. 
§ 5107(a).  

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces or, if 
pre-existing such service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  Such a determination requires a 
finding of a current disability which is related to an injury 
or disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  

Service connection may be accomplished by affirmatively 
showing inception or aggravation during service or through 
the application of statutory presumptions.  38 U.S.C.A. 
§§ 1101, 1110, 1112; 38 C.F.R. §§ 3.307, 3.309.  Each 
disabling condition shown by a veteran's service records, or 
for which he seeks service connection, must be considered on 
the basis of the places, types and circumstances of his 
service as shown by service records, the official history of 
each organization in which he served, his medical records and 
all pertinent medical and lay evidence.  38 U.S.C.A. § 1154 
(West 1991). 

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required 

where the condition noted during service is not, in fact, 
shown to be chronic or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b). 

Additionally, regulations provide that service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  In this case, after granting the veteran the benefit 
of the doubt, the Board finds that service connection for 
bilateral tinnitus is warranted.  

A VA examination in September 1992 noted the veteran's report 
of tinnitus which had been present for two months.  The Board 
notes that the veteran was separated from service in July 
1992.  Since the documented complaint of tinnitus in the 
September 1992 VA examination report, the veteran has 
continued to complain of tinnitus in examinations in December 
1992, February 1993, April 1997, and December 1996.  During a 
hearing at the RO in September 1998, the veteran testified 
that he first noticed his bilateral tinnitus in June 1992, 
and that this condition had become progressively worse over 
time.  The veteran also testified that he still had constant 
ringing in his ears.  Considering the veteran's sworn 
testimony that tinnitus was present in service, as well as 
the September 1992 VA examination report noting tinnitus soon 
after service with a 2 month history of tinnitus, it is 
concluded that the evidence is at least in equipoise as to 
whether tinnitus was incurred in service.  Under such 
circumstances, the veteran must be given the benefit of the 
doubt.  38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

The Department of Veterans Affairs (VA) has a duty to assist 
the appellant in the development of facts pertaining to his 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.103(a) (1999).  The United States Court of Appeals for 
Veterans Claims (Court) has held that the duty to assist the 
appellant in obtaining and developing available facts and 
evidence to support his claim includes obtaining medical 
records to which he has referred and obtaining adequate VA 
examinations.  The Court also stated that the Board must make 
a determination as to the adequacy of the record.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).

The United States Court of Appeals for Veterans Claims 
held in DeLuca v. Brown, 8 Vet. App. 202 (1995), that 
the provisions of the Rating Schedule do not subsume 
38 C.F.R. § 4.40, and that 38 C.F.R. § 4.14 does not 
forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including 
during flare-ups.  In addition, the Court stressed that, 
because disability of the musculoskeletal system is 
primarily the inability, due to damage or infection in 
parts of the system, to perform the normal working 
movements of the body with normal excursion, strength, 
speed, coordination and endurance, it is essential that 
the examination on which ratings are based adequately 
portray the anatomical damage and the functional loss 
with respect to all these elements.  See 38 C.F.R. 
§§ 4.40, 4.45.

Further, in Hicks v. Brown, 8 Vet. App. 417 (1995), the 
Court held that the provisions of 38 C.F.R. § 4.59, as 
they pertain to painful motion, must also be 
specifically addressed by the examiner.  Therefore, the 
examination and the readjudication requested on REMAND 
should include consideration of all the factors set 
forth in 38 C.F.R. §§ 4.40, 4.45, and 4.59, in relation 
to the veteran's disability.

Therefore, this case is REMANDED for the following additional 
actions:

1.  The RO should contact the veteran and 
request that he submit the names and 
addresses of all health care providers, 
VA or private, who have evaluated or 
treated him for symptoms related to his 
service-connected chronic low back pain 
with traumatic arthritic changes since 
September 1998.  After securing any 
necessary releases, the RO should request 
any previously unobtained medical records 
for association with the claims folder.

2.  Thereafter, arrangements should be 
made to have the veteran undergo special 
orthopedic and neurologic examinations 
in order to ascertain the nature and 
severity of his service-connected 
chronic low back pain with traumatic 
arthritic changes.  The claims folder 
must be reviewed by the examiners prior 
to conducting the examinations.  All 
indicated special tests and studies 
should be conducted, to include an x-ray 
examination and range of motion studies 
expressed in degrees and in relation to 
normal range of motion.  The examiners' 
reports should also fully set forth all 
current complaints and pertinent 
clinical findings, and should describe 
in detail the presence or absence and 
the extent of any functional loss due to 
the veteran's service-connected 
disability.  The orthopedic examiner 
should be asked to determine whether the 
affected area exhibits weakened 
movement, excess fatigability, or 
incoordination and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.  The examiner should 
also provide an opinion as to whether 
pain could significantly limit 
functional ability during flare-ups or 
when the affected area is used 
repeatedly over a period of time.  This 
determination should if feasible, be 
portrayed in terms of the degree of 
additional range of motion loss due to 
pain on use or during flare-ups.

3.  Upon completion of the requested 
development of the record, the RO should 
again consider the veteran's claim.  If 
action taken remains adverse to him, he 
and his accredited representative should 
be furnished with a supplemental 
statement of the case and be given an 
opportunity to respond.

Thereafter, the case should be returned to the Board, if 
in order.  The veteran need take no action until 
otherwise notified, but has the right to submit 
additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  By this 
REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain 
clarifying information and to provide the veteran with 
due process.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. Symanski
	Member, Board of Veterans' Appeals







